


110 HR 6672 IH: Rural Energy Equity Act of

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6672
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Ms. Herseth Sandlin
			 (for herself and Mr. Fortenberry)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  exception to the reduction of renewable energy credit for certain authority
		  under the Farm Security and Rural Investment Act of 2002.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Energy Equity Act of
			 2008.
		2.Exception to reduction
			 of renewable electricity credit
			(a)In
			 generalSection 45(b)(3) of the Internal Revenue Code of 1986
			 (relating to credit reduced for grants, tax-exempt bonds, subsidized energy
			 financing, and other credits) is amended by adding after the last sentence the
			 following: This paragraph shall not apply with respect to any loan
			 guarantees or grants issued by the Secretary of Agriculture under authority
			 granted by section 9007 of the Farm Security and Rural Investment Act of
			 2002..
			(b)Effective
			 dateThe amendment made by this section shall apply to facilities
			 placed in service after the date of the enactment of this Act.
			
